Citation Nr: 1427229	
Decision Date: 06/16/14    Archive Date: 06/26/14

DOCKET NO.  08-37 096A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right knee disability, claimed as secondary to left knee arthritis.

2.  Entitlement to a disability rating in excess of 10 percent for a left knee disability.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Evan M. Deichert, Counsel


INTRODUCTION

The Veteran served on active duty from May 1969 to April 1971.    

This matter is before the Board of Veterans' Appeals (Board) on appeal of a December 2006 rating decision of the Houston, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA); the Waco RO has subsequently assumed jurisdiction over the case.  That decision declined to reopen the Veteran's previously denied claim for service connection for a right knee disability, and it denied an increased rating for left knee arthritis.  

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in August 2013.  A transcript of the hearing is in the Veteran's file. 

In January 2014, the Board reopened the Veteran's previously denied claim for service connection for a right knee disability.  It remanded that claim and the claim for an increased rating for left knee arthritis for further development.  The development ordered by the Board has been completed.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

A claim for a TDIU is part of a claim for increased compensation when raised by the evidence.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

The Veteran has been in receipt of a TDIU since October 20, 2008.  He has never claimed that such was on account of his service-connected left knee disability prior to that date.  Accordingly, the issue of entitlement to a TDIU prior to October 20, 2008 has not been raised and will not be considered.  


FINDINGS OF FACT

1.  The Veteran's current right knee disability is not related to his active service, and it is not secondary to or aggravated by left knee arthritis.  

2.  The only symptomatology demonstrated by the evidence of record for the Veteran's left knee disability is arthritis.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right knee disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2013).  

2.  The criteria for a disability rating in excess of 10 percent for left knee arthritis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5010, 5256-63.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and to Assist

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103(a), 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).   VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  

At his August 2013 hearing, the Veteran waived any objection to the content or timing of the notice provided.  The duty to notify is satisfied.  

The Veteran's service treatment records, VA medical treatment records, and private treatment records have been obtained.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  Over the course of his appeal, the Veteran has undergone multiple VA examinations; the record does not reflect that these examinations are inadequate for rating purposes.  These examinations contain sufficient information to determine whether service connection and an increased rating are warranted.  

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claim file.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  

II.  Entitlement to Service Connection for a Right Knee Disability

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) ; see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

Service connection may also be granted for disabilities which are secondary to already service-connected disabilities.  38 C.F.R. § 3.310.  Service connection is warranted for disabilities that are proximately due to or the result of a service-connected disease or injury, or for an increase in any disease or injury that is proximately due to or the result of a service-connected disease or injury.  Id.

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises and statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1). 

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau, 492 F.3d at 1377.  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1376-77.

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded to the claimant.

Over the course of the appeal period, the Veteran has been diagnosed as suffering from: patellofemoral pain syndrome (in a January 2012 VA examination); right knee strain (in an August 2012 VA examination); and minimal age acquired osteoarthritis (in a February 2014 VA examination).  The current disability criterion is satisfied.

Though the Veteran's service treatment records are replete with records showing complaints of, and treatment for, a left knee disability, the Veteran only complained of right knee pain once, in August 1969.  He was not diagnosed as suffering from any particular right knee disability at that time.  His April 1971 medical examination at separation is silent as to any right knee disability.  

In an August 2012 opinion, a VA examiner concluded that it is less likely than not that the Veteran's current right knee disability is related to his one in-service complaint of right knee pain.  She noted that a one time occurrence of bilateral knee pain is unlikely to lead to a chronic condition.  

There is no evidence establishing a nexus between the Veteran's current condition and his one in-service complaint of right knee pain.  The Veteran himself has never contended that his current disability is related to his active service or to any complaints of right knee pain during that service.  Direct service connection is not warranted.

Rather, the Veteran contends that his current right knee disability is secondary to his left knee disability.  In a February 2006 letter, the Veteran's wife wrote that the Veteran was putting more pressure on his right leg on account of his service-connected left knee arthritis.  She repeated this contention in a November 2007 letter.  In an April 2010 letter, the Veteran stated that he injured his right knee in a fall after his left knee buckled.  At his August 2013 hearing, the Veteran again contended that his right knee disability is secondary to his left knee disability.  

The medical evidence of record contradicts the lay contentions.  

At a January 2012 VA examination, the examiner concluded that the Veteran's right knee disability is less likely as not proximately due to or the result of the service-connected left knee disability.  The examiner concluded that there is no evidence to support that right knee patellofemoral pain syndrome is caused by or related to his left knee disability.  He noted that the risk factors for developing patellofemoral pain syndrome do not include injuries or disabilities to the opposite knee.  

The examiner from a February 2014 VA examination also concluded that the Veteran's right knee disability is less likely as not secondary to or aggravated by his service-connected left knee disability.  The examiner stated that "there is no medical or biomedical evidence" to support the contention that his right knee disability is caused or aggravated by his left knee disability.  He found that the Veteran has minimal age acquired osteoarthritis of the right knee.  He noted that the Veteran has had no treatment for his right knee, and that the medical evidence shows no chronic, ongoing disability associated with or aggravated by his service-connected left knee disability.  

In an addendum to his February 2014 report per the requirement of the Board's remand, the examiner noted that the Veteran did not discuss his 2010 fall at the time of his examination.  He concluded that there is no obvious current pathology of the right knee that could be related to such a fall or to the Veteran's left knee giving way.  

There is no medical evidence supporting the Veteran's contention that his right knee disability is related to or aggravated by his service-connected left knee arthritis.  Indeed, the only support for this contention comes from the Veteran and his wife;  neither, however, is competent to offer such an opinion.  

While the Veteran and his wife are competent to discuss the dates of onset of pain or the particular symptoms from which he suffers, determining the etiology of a knee disability requires medical training or knowledge and is not susceptible to lay observation.  See Jandreau, 492 F.3d at 1376-77.  To the extent that their statements could be considered competent, they are far outweighed by the medical evidence to the contrary.  

The preponderance of the evidence is against the claim for service connection for a right knee disability; there is no doubt to be resolved; and service connection for a right knee disability is not warranted.

III.  Increased Rating Claim

Disability ratings are determined by applying a schedule of ratings based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history, and the limitation of activity imposed by the disabling condition should be emphasized. 38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  

Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned. 38 C.F.R. § 4.7.

Where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's left knee arthritis has been evaluated as 10 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5010.  That Code covers arthritis due to trauma, and is to be rated as degenerative arthritis.  Ratings for degenerative arthritis are addressed by Diagnostic Code 5003, stating that degenerative arthritis will be rated "on the basis of limitation of motion under the appropriate Diagnostic Codes for the specific joint or joints involved."  Diagnostic Code 5003 further provides that when the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate Diagnostic Codes, a rating of 10 percent is applied for each such major joint or group of minor joints affected by limitation of motion. Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.

Limitation of flexion of the knee is rated under Diagnostic Code 5260.  Under that Diagnostic Code, limitation of flexion of the leg to 60 degrees is assigned a noncompensable rating.  Flexion limited to 45 degrees warrants a 10 percent evaluation, and flexion limited to 30 degrees warrants a 20 percent rating.  The highest available rating, 30 percent, is warranted when flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

Limitation of extension of the knee is rated under 38 C.F.R. § 4.71a, DC 5261.  Under this Diagnostic Code, extension limited to 5 degrees is assigned a noncompensable rating.  A 10 percent rating is assigned when extension is limited to 10 degrees, a 20 percent rating is assigned with extension limited to 15 degrees, a 30 percent rating is assigned with extension limited to 20 degrees, and a 40 percent rating is assigned with extension limited to 30 degrees.  The highest 50 percent rating is assigned with extension limited to 45 degrees.

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999).

The possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Thus, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

When all the evidence is assembled, the determination must be made as to whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

In order to qualify for an increased rating based on limitation of motion, the evidence would have to show that the Veteran's flexion is limited to 30 degrees or less, or that his extension is limited to 15 degrees or less.  There is no evidence that the Veteran's range of motion is so limited.  The Veteran underwent examinations in February 2006, November 2007, January 2012, August 2012, and February 2014; at each examination, the Veteran was found to have flexion between 135 and 140 degrees and extension of 0 degrees.  The Veteran's motion was not found to be limited by pain.  Repetitive motion occasionally resulted in pain and weakness (though these were not shown on the more recent examinations); at no time did the Veteran lose any motion with repetition.  Quite simply, an increased rating (or separate ratings) based on limitation of motion is not warranted.

Though the Veteran's left knee disability has been rated under Diagnostic Code 5010, the Board must determine whether rating the Veteran under any other applicable Diagnostic Code would result in his receiving either a higher or a separate rating.  

The only Diagnostic Code for possible application is 5257, covering other impairments of the knee, including recurrent subluxation or lateral instability.  The Veteran has frequently complained of suffering from instability in his left knee.  Over the course of his numerous examinations, however, no instability has ever been noted.  The Veteran's complaints of instability are outweighed by the objective medical evidence of record showing that he does not suffer from instability.  

Other Diagnostic Codes are not applicable, as their particular symptoms are not demonstrated in the evidence of record.  The Veteran's knee has not been found to be ankylosed, precluding a rating under Diagnostic Code 5256.  Diagnostic Code 5258 covers cartilage, semilunar, dislocated, with frequent episodes of locking, pain, and effusion into the joint.  Diagnostic Code 5259 covers cartilage, semilunar, removal of, symptomatic.  These symptoms are not shown in any of the examinations or in the voluminous medical records.  Ratings under Diagnostic Codes 5262 (tibia and fibula, impairment of) and 5263 (genu recurvatum) are similarly not warranted, as the Veteran has not been found to suffer from either of these conditions.  

The Veteran underwent surgery on his left knee in May 2007.  However, the surgery was to remove a bony ossicle from his patellar tendon area.  In November 2007, a VA examiner determined that the Veteran's surgery  "has absolutely nothing to do" with his service-connected arthritis.  A January 2012 VA examination came to the same conclusion.  No increased rating is warranted because of this surgery.  

While the Veteran has complained of pain in his left knee, at no time has this pain limited his flexion beyond 135 degrees or limited his extension at all.  Absent a showing of limitation of motion or of other functional effects, an increased rating based on the DeLuca criteria is not warranted.  

The Veteran's service-connected left knee arthritis results in pain and mild limitation of flexion.  The rating criteria reasonably describe the Veteran's disability level and these symptoms.  The Veteran's disability picture is contemplated by the rating schedule; the assigned schedular evaluation for the service-connected left knee arthritis is adequate; and referral for extraschedular consideration is not required.  Thun v. Peake, 22 Vet. App. 111 (2008); 38 C.F.R. § 3.321(b)(1).  

The preponderance of the evidence is against the claim for an increased rating for left knee arthritis; there is no doubt to be resolved; and an increased rating for left knee arthritis is not warranted.


ORDER

Entitlement to service connection for a right knee disability, claimed as secondary to left knee arthritis is denied.

Entitlement to a disability rating in excess of 10 percent for a left knee disability is denied.  




____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


